Head, Justice.
The plaintiff, as legal guardian of a minor, sought to have an action, brought by the defendant as next friend of the minor, amended so as to proceed with the plaintiff as the representative and guardian of the minor. To an order denying the relief sought the plaintiff excepted. Over certain objections of the plaintiff, the trial court admitted in evidence an “appeal” from an alleged order appointing the plaintiff as guardian, and this ruling is assigned as error. Held:
None of the rulings or orders assigned as error is in a proceeding or cause within the jurisdiction of this court as fixed by the Constitution, art. 6, sec. 2, par. 4 (Code, Ann., § 2-3704). Compare Campbell v. Atlanta Coach Co., 186 Ga. 77 (196 S. E. 769).

Transferred to the Court of Appeals.


All the Justices concur, except Atkinson, P. J., not participating.